DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 5, 2020 were filed prior to the mailing date of the present, first Official action on the merits.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 13-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Pre-Grant Patent Application Publication No. 2015/0210910 A1 to Hejtmann et al. (hereinafter “Hejtmann”).

Referring to Applicant’s independent claim 1, Hejtmann teaches a shaped abrasive particle (See Abstract) comprising a body (par. [0418]; FIG. C6; see below marked-up copy of FIG. C6 of Hejtmann) having a first major surface (par. [0418]; FIG. C6; see below marked-up copy of FIG. C6 of Hejtmann), a second major surface (par. [0418]; FIG. C6; see below marked-up copy of FIG. C6 of Hejtmann), and a side surface joined to the first major surface and the second major surface (par. [0418]; FIG. C6; see below marked-up copy of FIG. C6 of Hejtmann), and wherein at least one edge defined by the joining of the side surface with the first major surface comprises a first depression having a curved contour (par. [0418]; FIG. C6; see below marked-up copy of FIG. C6 of Hejtmann).

    PNG
    media_image1.png
    482
    516
    media_image1.png
    Greyscale



Referring to Applicant’s claim 2, Hejtmann teaches the first depression comprises two edges having curved contours joined together at a first corner and second corner (par. [0418]; FIG. C6; see below marked-up copy of FIG. C6 of Hejtmann). 

Referring to Applicant’s claim 3, Hejtmann teaches the first and second corners are substantially intersecting an edge between the side surface and the first major surface (par. [0418]; FIG. C6; see below marked-up copy of FIG. C6 of Hejtmann).

Referring to Applicant’s claim 4, Hejtmann teaches the two edges have rounded cross-sectional contours (par. [0418]; FIG. C6; see below marked-up copy of FIG. C6 of Hejtmann). 

Referring to Applicant’s claim 5, Hejtmann teaches the first depression comprises a length defining a longitudinal axis, and wherein the longitudinal axis of the depression is substantially parallel with the at least one edge (par. [0418]; FIG. C6; see above marked-up copy of FIG. C6 of Hejtmann).

Referring to Applicant’s claim 6, Hejtmann teaches the first depression defines a concave contour in the at least one edge (par. [0418]; FIG. C6; see above marked-up copy of FIG. C6 of Hejtmann).

Referring to Applicant’s claim 7, Hejtmann teaches the first depression is located along a first discrete side surface portion (par. [0418]; FIG. C6; see above marked-up copy of FIG. C6 of Hejtmann). 

Referring to Applicant’s claim 8, Hejtmann teaches the first discrete side surface portion extends between a first exterior corner and a second exterior corner (par. [0418]; FIG. C6; see above marked-up copy of FIG. C6 of Hejtmann).

Referring to Applicant’s claim 13, Hejtmann teaches the side surface includes a second discrete side surface portion comprising a second depression having a curved contour (par. [0418]; FIG. C6; see above marked-up copy of FIG. C6 of Hejtmann). 

Referring to Applicant’s claim 14, Hejtmann teaches the second depression is spaced away from the first depression (par. [0418]; FIG. C6; see above marked-up copy of FIG. C6 of Hejtmann).

Referring to Applicant’s claim 15, Hejtmann teaches the second depression is spaced away from a first exterior corner and a third exterior corner (par. [0418]; FIG. C6; see above marked-up copy of FIG. C6 of Hejtmann). 

Referring to Applicant’s claim 16, Hejtmann teaches the side surface includes a third discrete side surface portion comprising a third depression having a curved contour (par. [0418]; FIG. C6; see above marked-up copy of FIG. C6 of Hejtmann).

Referring to Applicant’s claim 17, Hejtmann teaches the third depression is spaced away from the first depression and the second depression (par. [0418]; FIG. C6; see above marked-up copy of FIG. C6 of Hejtmann).

Referring to Applicant’s claim 18, Hejtmann teaches the third depression is space away from a third exterior corner and a second exterior corner (par. [0418]; FIG. C6; see above marked-up copy of FIG. C6 of Hejtmann).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2015/0210910 A1 to Hejtmann et al. (hereinafter “Hejtmann”) as applied to claims 1 and 2 above, and further in view of United States Pre-Grant Patent Application Publication No. 2013/0074418 A1 to Panzarella et al. (hereinafter “Panzarella”).

Referring to Applicant’s claim 9, Hejtmann teaches a shaped abrasive particle (See Abstract) comprising a body (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above) having a first major surface (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above), a second major surface (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above), and a side surface joined to the first major surface and the second major surface (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above), and wherein at least one edge defined by the joining of the side surface with the first major surface comprises a first depression having a curved contour (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above).  Although Hejtmann teaches at least one edge defined by the joining of the side surface with the first major surface comprises a first depression having a curved contour (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above), Hejtmann does not teach explicitly the first depression is “spaced away from a first exterior corner and a second exterior corner” according to Applicant’s claim language.
However, Panzarella teaches a shaped abrasive particle (See Abstract; the abrasive particulate material of Panzarella is equivalent to Applicant’s claim term “a shaped abrasive particle”) comprising a body (pars. [0070-79]; FIG. 4 of Panzarella) having a first major surface (pars. [0070-79]; FIG. 4 of Panzarella), a second major surface (pars. [0070-79]; FIG. 4 of Panzarella), and a side surface joined to the first major surface and the second major surface (pars. [0070-79]; FIG. 4 of Panzarella), a first exterior corner and a second exterior corner (pars. [0070-79]; FIG. 4 of Panzarella).
Panzarella teaches the abrasive particulate material disclosed therein can be formed to have a specific shape or contour (par. [0068] of Panzarella).  In particular, Panzarella teaches the abrasive particulate material can have a specific contour, such as a polyhedral shape, including for example, triangular, rectangular, pentagonal, hexagonal, conical, helical, elliptical, and elongated shapes (par. [0068] of Panzarella). Panzarella teaches further the abrasive particulate material may include a combination of such shapes (par. [0068] of Panzarella).  In one particular embodiment, Panzarella teaches the abrasive particulate material can be formed of a body having a complex three-dimensional geometry including 3-fold symmetry in three perpendicular planes defined by a longitudinal axis, a lateral axis, and a vertical axis (par. [0068] of Panzarella). With respect to the exemplary embodiment illustrated in FIG. 4, Panzarella teaches the cross-sectional shape of the particle in a plane parallel to the end faces can be generally triangular (par. [0071]; FIG. 4 of Panzarella). Panzarella teaches other shapes of the cross-section are possible and include any polygonal shapes, for example a quadrilateral, a pentagon, a hexagon, a heptagon, an octagon, a nonagon, a decagon, etc. (par. [0071] of Panzarella). Panzarella teaches further the cross-sectional shape of the shaped abrasive particle may be convex, non-convex, concave, or non-concave (par. [0071] of Panzarella).  Panzarella’s teachings suggest also the concavity, that is, depression, can be located on the side face between the opposing corners of each side face, rather than beginning from one corner and extending across the side face to an opposing corner. These proposed structural alterations follow Panzarella’s explicit teachings (par. [0071] of Panzarella).  At least one side face of the shaped abrasive particle of Panzarella can exhibit and possess a concave, that is, depression, surface feature connected by an additional pieces of the edge respective to each exterior corner opposing either side of the depression (par. [0071]; FIG. 4 of Panzarella).
There is a reasonable expectation the side surface comprising the first depression taught by Hejtmann can be modified to adopt the proposed implicit structural features taught by Panzarella.  Like Hejtmann’s teachings (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above), at least one side face of the shaped abrasive particle of Panzarella also can exhibit and possess a concave surface feature given Panzarella’s teachings (par. [0071]; FIG. 4 of Panzarella).  And, Panzarella at least suggests at least one side face of the shaped abrasive particle of Panzarella can exhibit and possess a concave, that is, depression, surface feature connected by additional pieces of the edge respective to each exterior corner opposing either side of the depression (par. [0071]; FIG. 4 of Panzarella).  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the side surface comprising the first depression of Hejtmann and adopt additional pieces of the edge respective to each exterior corner opposing either side of the depression (par. [0071]; FIG. 4 of Panzarella).  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Hejtmann are drawn to shaped abrasive particles (See Abstract of Hejtmann; See Abstract of Panzarella) whose respective shapes include depressions having curved contours (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above; pars. [0068], [0071] of Panzarella).  A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the proposed modification according to Panzarella’s teachings is the next stage in the development of the design of the shaped abrasive particle of Hejtmann.
Referring to Applicant’s claim 10, Hejtmann teaches a shaped abrasive particle (See Abstract) comprising a body (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above) having a first major surface (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above), a second major surface (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above), and a side surface joined to the first major surface and the second major surface (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above), and wherein at least one edge defined by the joining of the side surface with the first major surface comprises a first depression having a curved contour (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above).  Although Hejtmann teaches at least one edge defined by the joining of the side surface with the first major surface comprises a first depression having a curved contour (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above), Hejtmann does not teach explicitly the first depression is “spaced away from a first exterior corner and a second exterior corner” according to Applicant’s claim language.  In addition, Hejtmann teaches the first depression comprises two edges having curved contours joined together at a first corner and second corner (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above).  Although Hejtmann teaches the first depression comprises two edges having curved contours joined together at a first corner and second corner (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above), Hejtmann does not teach explicitly the edge “comprises a first linear edge and a second linear edge” according to Applicant’s claim language.
However, Panzarella teaches a shaped abrasive particle (See Abstract; the abrasive particulate material of Panzarella is equivalent to Applicant’s claim term “a shaped abrasive particle”) comprising a body (pars. [0070-79]; FIG. 4 of Panzarella) having a first major surface (pars. [0070-79]; FIG. 4 of Panzarella), a second major surface (pars. [0070-79]; FIG. 4 of Panzarella), and a side surface joined to the first major surface and the second major surface (pars. [0070-79]; FIG. 4 of Panzarella), a first exterior corner and a second exterior corner (pars. [0070-79]; FIG. 4 of Panzarella).
Panzarella teaches the abrasive particulate material disclosed therein can be formed to have a specific shape or contour (par. [0068] of Panzarella).  In particular, Panzarella teaches the abrasive particulate material can have a specific contour, such as a polyhedral shape, including for example, triangular, rectangular, pentagonal, hexagonal, conical, helical, elliptical, and elongated shapes (par. [0068] of Panzarella). Panzarella teaches further the abrasive particulate material may include a combination of such shapes (par. [0068] of Panzarella).  In one particular embodiment, Panzarella teaches the abrasive particulate material can be formed of a body having a complex three-dimensional geometry including 3-fold symmetry in three perpendicular planes defined by a longitudinal axis, a lateral axis, and a vertical axis (par. [0068] of Panzarella). With respect to the exemplary embodiment illustrated in FIG. 4, Panzarella teaches the cross-sectional shape of the particle in a plane parallel to the end faces can be generally triangular (par. [0071]; FIG. 4 of Panzarella). Panzarella teaches other shapes of the cross-section are possible and include any polygonal shapes, for example a quadrilateral, a pentagon, a hexagon, a heptagon, an octagon, a nonagon, a decagon, etc. (par. [0071] of Panzarella). Panzarella teaches further the cross-sectional shape of the shaped abrasive particle may be convex, non-convex, concave, or non-concave (par. [0071] of Panzarella).  Panzarella’s teachings suggest also the concavity, that is, depression, can be located on the side face between the opposing corners of each side face and connected thereto respectively by linear edges disposed therebetween, rather than beginning from one corner and extending across the side face to an opposing corner. These proposed structural alterations follow Panzarella’s explicit teachings (par. [0071] of Panzarella).  At least one side face of the shaped abrasive particle of Panzarella can exhibit and possess a concave, that is, depression, surface feature connected by an additional pieces of the linear edge respective to each exterior corner opposing either side of the depression (par. [0071]; FIG. 4 of Panzarella).
There is a reasonable expectation the side surface comprising the first depression taught by Hejtmann can be modified to adopt the proposed implicit structural features taught by Panzarella.  Like Hejtmann’s teachings (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above), at least one side face of the shaped abrasive particle of Panzarella also can exhibit and possess a concave surface feature given Panzarella’s teachings (par. [0071]; FIG. 4 of Panzarella).  And, Panzarella at least suggests at least one side face of the shaped abrasive particle of Panzarella can exhibit and possess a concave, that is, depression, surface feature connected by additional pieces of the linear edge respective to each exterior corner opposing either side of the depression (par. [0071]; FIG. 4 of Panzarella).  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the side surface comprising the first depression of Hejtmann and adopt additional pieces of the linear edge respective to each exterior corner opposing either side of the depression (par. [0071]; FIG. 4 of Panzarella).  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Hejtmann are drawn to shaped abrasive particles (See Abstract of Hejtmann; See Abstract of Panzarella) whose respective shapes include depressions having curved contours (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above; pars. [0068], [0071] of Panzarella).  A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the proposed modification according to Panzarella’s teachings is the next stage in the development of the design of the shaped abrasive particle of Hejtmann.

Referring to Applicant’s claim 11, Hejtmann as modified by Panzarella teaches the first linear edge extends between the first corner and a first exterior corner (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above; pars. [0068], [0071]; FIG. 4 of Panzarella).

Referring to Applicant’s claim 12, Hejtmann as modified by Panzarella teaches the second linear edge extends between the second comer and a second exterior corner (par. [0418]; FIG. C6; see marked-up copy of FIG. C6 of Hejtmann provided above; pars. [0068], [0071]; FIG. 4 of Panzarella).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731